Citation Nr: 9933660	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment in 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1957 to 
November 1960.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida which, in part, denied 
benefits under the provisions of 38 U.S.C.A. § 1151.  That 
section of the law provides compensation to any veteran who 
has suffered an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment.  

The Board remanded the case to the RO for additional 
development in June 1998.  The Board subsequently obtained a 
VA expert medical opinion from a cardiologist.  That opinion 
has been received and shared with the appellant's 
representative; the case is now ready for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained.

2.  The appellant was seen in a VA clinic in late February 
1995 with complaints of episodic tightening of the chest of 
two weeks duration; he was subsequently seen in the ER of St. 
Cloud Hospital on March 14, 1995, complaining of chest pain 
and bilateral arm pain of one week's duration.  Both 
facilities suspected GI disease.

3.  The appellant was then seen in a VA clinic on March 21, 
1995; his EKG, chest x-ray and cardiac enzymes were also 
noted to be normal.  He was subsequently seen in the St. 
Cloud Hospital ER on March 25, 1995, for complaints of chest 
pain and pain in both arms and shoulders.  He was noted to 
have refused recommended cardiac testing and to have signed 
himself out of the ER against medical advice.

4.  On April 12, 1995, the appellant returned to the VA for 
another clinic appointment.  A cardiology consultation was 
requested.  A stress test was also ordered.  The appellant 
was again seen in a VA clinic on April 19, 1995.  He had no 
new complaints.  The assessment was atypical chest pain and 
he was scheduled for a cardiac risk panel and a stress 
echocardiogram.

5.  The appellant subsequently suffered a heart attack on 
April 19th or 20th.

6.  Based on the evidence and opinions on file, it is not 
shown that, as a result of the VA treatment, the appellant 
developed any additional cardiac disability.


CONCLUSION OF LAW

The appellant does not have additional cardiac disability 
that resulted from VA medical treatment rendered in 1995.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellant's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

The appellant contends that he sought medical treatment at a 
VA facility in 1995 for chest pain that was not properly 
diagnosed or treated.  He maintains that, if he had received 
proper treatment in a timely manner when he first described 
his symptoms and family history, he would not have suffered 
as much cardiovascular damage as he did.  The appellant 
testified during his August 1997 personal hearing at the RO 
that he was treated at the VA in February and March of 1995 
for a hiatal hernia and for esophagitis which he says he does 
not have- instead of the cardiovascular problems that he does 
have.  See Hearing Transcript pp. 8-14.

Review of the medical evidence of record reveals that the 
appellant was seen in a VA clinic in late February 1995 with 
complaints of episodic tightening of the chest of two weeks 
duration with pain in both upper arms; an EKG showed normal 
sinus rhythm with early repolarization and a hiatal hernia 
with reflux or peptic ulcer disease was suspected as the 
source of the heartburn.  The appellant was subsequently seen 
in the ER of St. Cloud Hospital on March 14, 1995.  He 
complained of chest pain and bilateral arm pain of one week's 
duration; an EKG was within normal limits.  The diagnosis 
rendered was atypical chest pain and gastroesophageal reflux 
disease (GERD) was to be ruled out.

The appellant was then seen in a VA clinic on March 21, 1995.  
He told the VA doctor who examined him about the March 14th 
episode and said he had been told it could be a hiatal hernia 
problem and that Zantac had been prescribed.  On physical 
examination he was noted to have systolic hypertension.  His 
EKG, chest x-ray and cardiac enzymes were also said to be 
normal, although the Board notes that none of these actual 
reports have been associated with the evidence of record.  

Thereafter, the appellant was then seen in the St. Cloud 
Hospital ER on March 25, 1995; he again complained of chest 
pain and pain in both arms and shoulders.  He was noted to be 
on Zantac.  The diagnosis was active chest pain and admission 
to the hospital, as well as diagnostic testing, was 
recommended to the appellant.  He was noted to have refused 
the testing and to have signed himself out of the ER against 
medical advice.  The appellant returned to the St. Cloud ER 
on April 5, 1995, complaining of a possible fish bone in his 
throat.  No complaints or findings referable to chest pain 
were made.

On April 12, 1995, the appellant returned to the VA for 
another clinic appointment.  He was noted to have had had an 
upper GI series requested during his February clinic visit; 
this testing was indicated to be negative.  The clinical 
assessment included a question of esophageal spasm, as well 
as the need to rule out arteriosclerotic heart disease; 
increased blood pressure was noted.  The appellant's blood 
pressure medication was changed, he was prescribed 
nitroglycerin, the Maalox and Zantac were discontinued and a 
cardiology consultation was requested.  A stress test was 
also ordered.  The appellant was again seen in a VA clinic on 
April 19, 1995.  He had no new complaints.  The assessment 
was atypical chest pain and he was scheduled for a cardiac 
risk panel and a stress echocardiogram.

The appellant subsequently suffered a heart attack on April 
19th or 20th.  He was initially treated in the ER at St. Cloud 
Hospital; he was then transferred to the Orlando Regional 
Medical Center where he underwent angioplasty.

A VA physician reviewed the record and examined the appellant 
in January 1999.  Diagnoses of CAD, s/p acute MI and s/p 
angioplasty times three; arterial hypertension; diabetes 
mellitus Type II; GERD; and hyperlipidemia were rendered by 
the examiner.  This physician stated that the first 
documented manifestation of cardiovascular disease, suspected 
on April 12th, was April 20th, 1995.  He also stated that a 
normal EKG and normal cardiac enzymes are not necessarily 
indicative of the absence of a myocardial infarction and 
hence the need to observe a patient for about three days.  
This physician felt that the VA doctor(s) who saw the 
appellant in April 1995 should have started the appellant on 
anti-anginal medications like long-lasting nitrates or 
perhaps should have sent him to Tampa to be hospitalized to 
rule out unstable angina.  Such timely treatment action, he 
opined, probably would have resulted in avoidance of the 
acute MI, or maybe not.  

This physician also opined that a cardiac rule out should 
have been performed early on, as opposed to a GI rule out; 
however, he did not adequately address the facts that the 
appellant apparently had both CAD and GI pathology at the 
time in question and that the St. Cloud Hospital essentially 
engaged in the same treatment approach as the VA did, at 
least until March 25th, 1995.  The physician also did not 
address the question of how the appellant's outcome might 
have been different if he had been hospitalized at any point 
prior to the April 20th MI, by either the VA or St. Cloud, or 
what would have happened if such hospitalization had resulted 
in negative cardiac findings.  

Since the Board is prohibited from substituting its own 
unsubstantiated medical opinions (see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)), in August 1999, the Board 
requested a medical opinion pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  The Board thereby obtained 
an opinion from a VA medical specialist in October 1999, 
namely a cardiologist.  

After reviewing all of the medical evidence of record, the 
cardiologist stated that it was likely that the appellant was 
having unstable angina prior to his myocardial infarction in 
April 1995.  She noted that, since numerous physicians- at 
both a VA facility and at a private facility- were more 
concerned about GI causes for the appellant's symptoms, those 
symptoms must have been quite atypical.  The cardiologist 
also noted that the appellant, prior to the heart attack, had 
been taking medication useful for the treatment of coronary 
artery disease (CAD) and that the inpatient treatment at the 
private facility (refused by the appellant) would have been a 
good choice of treatment.  But, she further stated that it is 
not certain that the MI could have been prevented if the CAD 
diagnosis had been made sooner.

The cardiologist pointed out that the MI the appellant 
experienced was relatively small, based on his cardiac enzyme 
results and the results of the April 26th cardiac 
catheterization.  She also pointed out that the appellant's 
November 1996 ECG was noted to be normal and without any Q 
waves that are indicative of myocardial damage.  The 
cardiologist opined that the small amount of myocardial 
damage demonstrated by the appellant should not result in any 
permanent disability or impairment of functional status.

The cardiologist further stated that subsequent recurrences 
of chest pain and the need for repeat angioplasty represent 
the natural history of CAD and would not be influenced by the 
initial diagnosis or treatment between February and April of 
1995.  She indicated that the rate of progression likely 
would be influenced by control of risk factors, including 
smoking, which she noted that the appellant apparently 
continued to do intermittently.

More specifically, the cardiologist opined that the appellant 
did not develop any additional identifiable cardiovascular 
disability due to any VA treatment because the MI did not 
result in any permanent left ventricular dysfunction and did 
not leave the appellant with residual disability.  She opined 
that it was possible, but not certain, that the 
cardiovascular disorder was not diagnosed as quickly as it 
might have been, but that the only resulting damage which 
could theoretically be attributable to the course of 
treatment would be the extent of the MI which, in this case, 
was quite small and did not result in significant left 
ventricular dysfunction.  The cardiologist definitively 
stated that there was no current disability attributable to 
the treatment of 1995, that it was all attributable to the 
natural progression of the CAD.  She stated that the 
appellant's need for subsequent coronary angioplasties 
resulted from the natural progression of his CAD and was in 
no way related to the therapy initiated prior to the April 
1995 MI.  The cardiologist concluded that "no aspect of the 
patient's current cardiac condition would have been avoided 
with earlier diagnosis and different treatment prior to 
4/20/95."

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

In the application of the law to the facts, it is clear from 
the foregoing that this is a complicated case.  However, it 
is equally clear that the appellant was diagnosed with GI 
problems at both a private facility and a VA facility shortly 
before he suffered his MI and that he was released from that 
private hospital ER against medical advice less than a month 
before his MI.  More importantly, while it is possible that 
the appellant's cardiovascular disorder could possibly have 
been diagnosed prior to the occurrence of his MI, the MI 
itself did not cause any additional cardiovascular 
disability, as reflected by the post-MI medical data of 
record.  Furthermore, a cardiologist has opined that 
different therapy prior to the MI would not have resulted in 
any difference in the need for angioplasty in April 1995, or 
in the subsequent angina or need for additional angioplasties 
or the need for additional therapy after April 1995.  The 
Board also notes that the October 1999 VHA cardiologist's 
medical opinion was reviewed by the chief clinical executive 
of the Portland, Oregon VAMC who concurred with the 
cardiologist's findings.  

The Board has not found useful the medical opinion that 
indicates that timely treatment action "probably" would 
have resulted in avoidance of the acute MI, "or maybe not."  
This is so because the award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 ; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (service connection claim not well grounded where 
only evidence supporting the claim was a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran; such evidence held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current cardiovascular condition to 
any aspect of the appellant's medical treatment by the VA in 
1995, including diagnosis of GI problems instead of CAD, has 
not been presented.  There is evidence that it is possible 
for there to exist such a link, but the specific facts and 
circumstances of the appellant's medical history do not 
support the conclusion that such happened in this case.  The 
detailed and thorough VHA medical opinion of record details 
the reasons for the conclusions that the appellant's current 
cardiovascular condition is due to the natural progression of 
his CAD and that the pre-MI treatment choices did not cause 
or aggravate any cardiovascular dysfunction.  The evidence of 
record indicates that the etiology of the appellant's current 
cardiovascular condition is most likely due to the natural 
progression of his CAD and that no additional cardiac 
disability can be ascribed to any incident of VA medical 
treatment rendered in 1995.  As such, the evidence is 
insufficient to support a grant of benefits for additional 
cardiovascular disability pursuant to § 1151.

Thus, overall, the preponderance of the evidence is negative 
and against the appellant's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional cardiovascular 
disability.  While the Board has considered the doctrine of 
affording the appellant the benefit of any existing doubt 
with regard to the issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional cardiac disability as a result of medical 
treatment rendered by the Department of Veterans Affairs in 
1995 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

